Dismissed; Opinion Filed August 19, 2019.




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00320-CV

                            IN THE INTEREST OF T.E.N., A CHILD

                         On Appeal from the 439th Judicial District Court
                                    Rockwall County, Texas
                                Trial Court Cause No. 1-03-506

                               MEMORANDUM OPINION
                     Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                  Opinion by Justice Partida-Kipness
          Appellant’s brief in this case is overdue. By postcard dated July 24, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor has he corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                     /Robbie Partida-Kipness/
                                                     ROBBIE PARTIDA-KIPNESS
190320F.P05                                          JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF T.E.N., A CHILD                On Appeal from the 439th Judicial District
                                                   Court, Rockwall County, Texas
 No. 05-19-00320-CV         V.                     Trial Court Cause No. 1-03-506.
                                                   Opinion delivered by Justice Partida-
                                                   Kipness, Justices Whitehill and Pedersen,
                                                   III participating.

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 19th day of August, 2019.




                                             –2–